Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, are drawn to, “receiving, at a computing device, an alert from a smart city of infrastructure device, which monitors conditions at a structure, location, or utility within the smart city of infrastructure devices; the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device; and when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the alert from the infrastructure device, etc.,”, classified in H04W4/80.
Claims 12-19, are drawn to, “receiving at a computing device a message from an infrastructure device, wherein the message identifies a current condition at the infrastructure device, and when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the current condition at the infrastructure device, etc”, classified in H04W64/00.
Claim 20, is drawn to, “a blockchain node, contained by a device within the smart city, that determines, based on information maintained by a blockchain for a telecommunications network associated with the smart city, whether signals sent to the device from other devices within the smart city are trustworthy signals; and an action performance of actions associated in response to the signals from the other devices when the blockchain node determines that the signals are trustworthy, etc”, classified in H04W12/106.

Usage of common limitations, infrastructure device, blockchain, telecommunications network/smart city, etc., are well-known in the art.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classification groups or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention. Related inventions in the same statutory classification groups are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of receiving, at a computing device, an alert from a smart city of infrastructure device, which monitors conditions at a structure, location, or utility within the smart city of infrastructure devices; the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device; and when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the alert from the infrastructure device, etc, lacking one or more of the particulars of inventions II and III.  Invention II has separate utility such as, usage of receiving at a computing device a message from an infrastructure device, wherein the message identifies a current condition at the infrastructure device, and when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the current condition at the infrastructure device, etc, lacking one or more of the particulars of inventions of I and III.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04W4/80 (not required for the inventions II and III). 
Group II search (claims under Group II) would require use of search H04W64/00 (not required for the inventions I and III). 
Group III search (claims under Group III) would require use of search H04W12/106 (not required for the inventions I and II). 

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification as shown above, the extensive search required for one group is not required for the other groups as shown above, and have acquired a separate status in the art because of their recognized divergent subject matter as shown above, restriction for examination purposes as indicated is proper.   

A telephone call was made on 2/10/21 and 2/15/21, to Mr. Sumedha Ahuja, to request an oral election for the above restriction requirement. Upon no success, this written restriction requirement, which is provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HARESH N PATEL/Primary Examiner, Art Unit 2493